       Case 1:20-cv-03825-WMR Document 1 Filed 09/15/20 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 YADIRA REVILLA, Individually and on Behalf of
 All Those Similarly Situated,

                    Plaintiff,
                                                         Case No. ___________
 v.

 ATLANTA IMPORTS, INC. d/b/a SUVIDHA
 INDO-PAK GROCERIES and MANNY SALUJA,
 Jointly and Severally

                    Defendants.

                    COLLECTIVE ACTION COMPLAINT
                         (Jury Trial Demanded)

      Plaintiff, individually and on behalf of all others similarly situated, on

personal knowledge and upon information and belief as to other matters, alleges as

follows:

                           NATURE OF THE ACTION

1.    Defendants own and operate a chain of grocery stores in the metro Atlanta

area called Suvidha Indo-Pak Groceries (also called Suvidha International Market).

The grocery stores specialize in Indian Cuisine.


                                         1
       Case 1:20-cv-03825-WMR Document 1 Filed 09/15/20 Page 2 of 10




2.    Defendants’ grocery stores provide packaged goods to customers for sale, as

well as prepared food items which are cooked in the store’s kitchen.

3.    Plaintiff worked in Defendants’ Marietta store as a cook in the kitchen.

4.    From the start of Plaintiff’s employment in 2014 to December 31, 2018,

Plaintiff received no overtime wages whatsoever despite working excess of 40 hours

each week.

5.    Plaintiff brings this action on behalf of herself, and all other similarly

situated employees of Defendants, to recover unpaid overtime premium pay, owed

to them pursuant to the Fair Labor Standards Act (FLSA), 29 U.S.C. §§ 201 et seq,

and supporting regulations.

                          JURISDICTION AND VENUE

6.    This Court has subject matter jurisdiction over this matter pursuant to 28

U.S.C. §§ 1331, 1337, 1343. In addition, the Court has jurisdiction over Plaintiff

claims under the FLSA pursuant to 29 U.S.C. § 216(b).

7.    Venue is proper in this district pursuant to 28 U.S.C. § 1391 a substantial part

of the events or omissions giving rise to Plaintiff’s claims occurred at Defendants’

store located at 2821 Chastain Meadows Parkway, NW, Suite 120, Marietta, GA


                                           2
        Case 1:20-cv-03825-WMR Document 1 Filed 09/15/20 Page 3 of 10




30066, in Cobb County, Georgia, which is in the Northern District of Georgia.

Additionally, Defendant Atlanta Imports, Inc. is registered with the Georgia

Secretary of State as a Domestic Profit Corporation, and it lists its principal office

address as: 3495 Peachtree Parkway, Suite 105, Suwanee, Georgia 30024, in

Gwinnett County, which is in the Northern District of Georgia. Therefore, venue is

proper in the Atlanta division of the Northern District of Georgia.

8.     This Court is empowered to issue a declaratory judgment pursuant to 28

U.S.C. §§ 2201 and 2202.

                            TOLLING AGREEMENT

9.    Plaintiff and Defendants entered into a tolling agreement prior to the filing

of this complaint. The tolling agreement tolled the statute of limitations from June

28, 2020 to September 14, 2020.

                                  THE PARTIES

      Plaintiff:

10.    Yadira Revilla, was at all relevant times, an adult individual residing at 3495

Peachtree Parkway, Suwanee, Georgia, 30024, which is in Gwinnett County.

      Defendants:


                                          3
        Case 1:20-cv-03825-WMR Document 1 Filed 09/15/20 Page 4 of 10




11.   Atlanta Imports, Inc. is an active Georgia limited liability company. Its

principal place of business is: 3495 Peachtree Parkway, Suite 105, Suwanee, Georgia

30024, which is in Gwinnett County.

12.   Manny Saluja, upon information and belief is an owner, officer, director

and/or managing agent of Atlanta Imports, Inc. Mr. Saluja’s address is unknown at

this time.

13.   Mr. Saluja participated in the day-to-day operations of Atlanta Imports, Inc.,

and acted intentionally and maliciously. The Individual Defendant is considered an

“employer” pursuant to the FLSA, 29 U.S.C. § 203(d), and the regulations

promulgated under 29 C.F.R. § 791.2, and is jointly and severally liable with Atlanta

Imports, Inc.

14.   Upon information and belief, Manny Saluja jointly set the unlawful payroll

policies complained of in this complaint for Atlanta Imports, Inc.

15.    At all relevant times, Defendants listed in this complaint have been employers

of Plaintiff, and/or joint employers within the meaning of the FLSA.

16.    Upon information and belief, at all relevant times, Defendants have had gross

revenues in excess of $500,000, within the meaning of 29 U.S.C. § 203(s)(1)(A)(ii).


                                         4
       Case 1:20-cv-03825-WMR Document 1 Filed 09/15/20 Page 5 of 10




17.   Additionally, upon information and belief, at all relevant times, Defendants

have had employees handling, selling, or otherwise working on goods or materials

that have been moved in or produced for commerce, in that they operate a grocery

stores specializing in Indian food, and the grocery stores import most of their food

from international sources, such as India. Additionally, Suvidha Indo-Pak Groceries

has 5 locations total: 3 in Georgia, and 2 in North Carolina. Defendants have engaged

in interstate commerce with the North Carolina stores by jointly engaging in

advertising,   sharing     of    logos,       and   using   the    same     website,

http://www.suvidhaonline.com/, which is used to mutually promote sales for all 5

locations. Thus, Defendants have engaged in interstate commerce within the

meaning of 29 U.S.C. § 203(s)(1)(A)(i).

                          STATEMENT OF FACTS

18.   At all relevant times, Defendants have been in the grocery store industry,

specializing in Indian cuisine, and providing both pre-packaged and prepared foods

to their customers.

19.   There are five stores bearing the name Suvidha International Market, which

are all listed on Defendants’ website: http://www.suvidhaonline.com/. The five


                                          5
       Case 1:20-cv-03825-WMR Document 1 Filed 09/15/20 Page 6 of 10




stores are located in: Marietta, GA, Suwanee, GA, Alpharetta, GA, Charlotte, NC,

and Morrisville, NC. Each store has between 30-60 employees.

20.   Defendants own and operate the 3 of the 5 stores listed in the previous

paragraph. The three stores owned and operated by Defendants are located in:

Marietta, Suwanee, and Alpharetta.

21.   Plaintiff Yadira Revilla was employed by Defendants as a cook from

November 15, 2014 to March 15, 2020.

22.   Plaintiff primarily worked in the Marietta location, but also worked at the

Alpharetta and Suwanee stores on occasion when requested by Defendants.

23.   As a cook, Plaintiff’s job duties included: preparing side items, cooking food,

cleaning the kitchen, and washing dishes.

24.   Plaintiff was paid $10 per hour.

25.   Plaintiff typically worked 12 hours each day, six days a week, from 9 a.m. to

9 p.m. However, on many occasions, such as when she received catering orders,

Plaintiff was required to arrive early and begin work at 7 a.m., to get the catering

orders ready for customers.

26.   On average, Plaintiff worked 75 hours each week, but on occasion worked as


                                         6
         Case 1:20-cv-03825-WMR Document 1 Filed 09/15/20 Page 7 of 10




many as 85 hours in a single week.

27.     Throughout Plaintiff’s employment, Defendants maintained a time clock.

Plaintiff was required to clock-in when arriving at work, and clock-out when leaving

work.

28.     From the start of Plaintiff’s employment in 2014 to December 31, 2018,

Plaintiff was straight-time for all hours worked and received no overtime wages

whatsoever, despite working in excess of 40 hours each week.

29.     Defendants were required by law to pay Plaintiff time-and-a-half her regular

wages for all hours in excess of 40 hours, but purposely chose to not to pay her

overtime wages.

30.     This failure to pay overtime premium wages can only be considered a willful

violation of the FLSA, within the meaning of 29 U.S.C. § 255(a).

                FLSA COLLECTIVE ACTION ALLEGATIONS

31.     Pursuant to 29 U.S.C. §§ 207 & 216(b), Plaintiff brings her First Cause of

Action as a collective action under the FLSA, on behalf of herself and the following

collective:

        All persons employed by Defendants, at any time from June 28, 2017


                                          7
        Case 1:20-cv-03825-WMR Document 1 Filed 09/15/20 Page 8 of 10




      to December 31, 2018 (the “Collective Action Period”), who worked as
      cooks, cashiers, stock workers, janitors, and all other hourly workers
      who were not paid overtime wages (the “Collective Action Members”).

32.    A collective action is appropriate in this circumstance because Plaintiff and

the Collective Action Members are similarly situated, in that they were all subjected

to Defendants’ illegal policy of failing to pay an overtime premium for work

performed in excess of 40 hours per week. As a result of this policy, Plaintiff and the

Collective Action Members did not receive the legally-required overtime premium

payments for all hours worked in excess of 40 hours per week.

33.   The exact number of employees who have suffered the same unpaid overtime

wage injury as Plaintiff is unknown at this time.

                     FIRST CAUSE OF ACTION
          FAIR LABOR STANDARDS ACT – UNPAID OVERTIME

34.    Plaintiff, on behalf of herself, and the Collective Action Members, repeat and

reallege each and every allegation of the preceding paragraphs hereof with the same

force and effect as though fully set forth herein.

35.    As a result of Defendants’ failure to compensate its employees, including

Plaintiff and the Collective Action Members, at a rate of not less than one and one-



                                           8
           Case 1:20-cv-03825-WMR Document 1 Filed 09/15/20 Page 9 of 10




half times their regular rate of pay for work performed in excess of 40 hours per

week, Defendants have violated the FLSA, 29 U.S.C. § 201 et seq., including 29

U.S.C. § 207(a)(1) and 215(a), for which Plaintiff and the Collective Action

Members are entitled to relief pursuant to 29 U.S.C. § 216(b).

36.       Defendants failure to pay overtime wages to these hourly employees

constitutes a willful violation of the FLSA within the meaning of 29 U.S.C. § 255(a).

37.       The failure to pay overtime has caused Plaintiff to suffer lost wages and

interest thereon. Plaintiff and Collective Action Members are entitled to recover

from Defendants their unpaid overtime compensation, liquidated damages,

attorney's fees, and costs and disbursements of the action pursuant to 29 U.S.C. §

216(b).

                                PRAYER FOR RELIEF

          Therefore, Plaintiff respectfully requests that this Court grant the following

relief:

a. An order tolling the relevant statutes of limitations;

b. An order declaring that Defendants violated the FLSA;

c. An award of unpaid overtime wages due under the FLSA;


                                             9
       Case 1:20-cv-03825-WMR Document 1 Filed 09/15/20 Page 10 of 10




d. An award of liquidated damages as a result of Defendants’ willful failure to pay

overtime wages

e. An award of prejudgment and post-judgment interest;

f. An award of costs and expenses of this action together with attorney’s fees;

g. Such other and further relief and this Court deems just and proper.

                        DEMAND FOR TRIAL BY JURY

      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff

demands a trial by jury on all questions of fact raised by the complaint.

Dated: September 15, 2020

                                       Respectfully submitted,

                                       s/ Brandon A. Thomas
                                       BRANDON A. THOMAS
                                       GA BAR NO.: 742344
                                       The Law Offices of Brandon A. Thomas, PC
                                       1 Glenlake Parkway, Suite 650
                                       Atlanta, GA 30328
                                       Tel: (678) 330-2909
                                       Fax: (678) 638-6201
                                       brandon@overtimeclaimslawyer.com




                                         10
